Citation Nr: 1521229	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected Hodgkin's lymphoma.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to Hodgkin's lymphoma.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active service from June 1984 to June 2004.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from May 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the May 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a notice of disagreement (NOD) in July 2009; a statement of the case SOC) was issued in December 2010; and a VA Form 9 (substantive appeal) was received in December 2010. 

In the May 2011 rating decision, the RO implicitly reopened and denied the claim of service connection for tinnitus on its merits.  The Veteran submitted a NOD in June 2011; a SOC was issued in April 2014; and a VA Form 9 (substantive appeal) was received in April 2014. 

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for tinnitus and entitlement to an acquired psychiatric disorder, other than PTSD, as secondary to service-connected Hodgkin's lymphoma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for tinnitus was last denied by the RO in a June 2006 rating decision; the Veteran was notified in writing of the decision in July 2006, but he did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence added to record since the June 2006 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

3. A probative diagnosis of PTSD is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1. The June 2006 rating decision that denied entitlement to service connection for tinnitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

2. The evidence received since the June 2006 rating decision is new and material, and the claim for service connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for establishing entitlement to service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A. Tinnitus

In light of the Board's favorable action to reopen the Veteran's claim for entitlement to service connection for tinnitus, and finding new and material evidence sufficient to reopen that claim, the Board finds that no further action is required to comply with the VCAA in regards to the matter concerning the petition to reopen.

B. PTSD

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2009, which fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter. The letter informed him of what evidence was required to substantiate his claim (both for PTSD and for service connection in general) and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in January 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits. The regional office successfully completed the notice requirements with respect to the issue on appeal. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran was afforded a VA Medical Examination in October 2010. The regional office has obtained service treatment records, VA outpatient medical records, and VA medical opinions and examinations pertinent to the issues on appeal. VBMS and Virtual VA records have been reviewed. Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Tinnitus

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for tinnitus.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is well to observe that the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108 has or has not been met for the purposes of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Fortuck v. Principi, 17 Vet. App. 173, 179 (2003);Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for tinnitus in a June 2006 rating decision.  That decision was predicated on a finding the evidence did not indicate that such condition existed in service or since the Veteran's discharge from service.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated July 2006.  The Veteran did not initiate an appeal or submit new and material evidence prior to the expiration of the appeal period, and that decision became final.  As such, the June 2006 rating decision represents the last and final disallowance of the claim of service connection for tinnitus.  See Evans v. Brown, 9 Vet. App 273, 283-85 (1996). Accordingly, this claim may only be reopened if new and material evidence is submitted. 

The evidence received since the June 2006 rating decision and relevant to reopening the claim includes medical evidence showing a current diagnosis of tinnitus. Moreover while the most recent January 2011 VA examination report contains an opinion that it was "less than likely" that the Veteran's tinnitus was due to his military service, that same VA examiner also opined that the Veteran's tinnitus "could also stem" from the radiation and chemotherapy treatments that the Veteran was currently receiving due to his service-connected Hodgkin's lymphoma. See VA Examination Report, dated January 2011. 

Presuming its credibility, this newly submitted evidence tends to indicate that the Veteran has tinnitus that may result from a service-connected disability. As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim on a secondary basis.  Accordingly, the claim of service connection tinnitus is reopened. 38 C.F.R. § 3.156(a).

III. Entitlement to Service Connection for PTSD

The Veteran is seeking entitlement to service connection for PTSD. He contends that he was "scared to death" after being diagnosed with Hodgkin's lymphoma, because he had several close family members who succumbed to cancer, which he believes is the precipitating cause of his PTSD.  See VA Form 21-0781, dated March 2009.

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

With respect to claims for PTSD, 38 C.F.R. § 3.304(f) was amended by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 38 C.F.R. § 3.304(f)(3) (2014).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Id.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The Veteran filed his claim for service connection for PTSD in November 2008. See November 2008 VA Form 21-4138. The claim of service connection for PTSD must be denied, because the preponderance of the evidence is against a finding of a probative diagnosis of PTSD throughout the claims period.

Medical records within the claims file contain no diagnosis of PTSD. The October 2010 VA Examination report indicates the only mental health screening for the disorder. At that time, the VA examiner reviewed the Veteran's medical records, and conducted the tests of "Interview-Based Diagnostic Instruments For PTSD," and "Quantitative Psychometric Assessment of PTSD Symptom Severity" on the Veteran. Id. The VA examiner opined that the Veteran suffers from a current Axis I diagnosis of depression not otherwise specified (NOS), but does not meet the diagnostic criteria for PTSD. Id.

In addition, the service treatment records show that the Veteran's re-enlistment examination in May 1997 revealed no psychiatric abnormalities. See May 1997 Chronological Record of Medical Care. The service treatment records also contain no complaint, symptoms, or diagnoses of a psychiatric disorder. The Veteran's January 2004 separation examination and his post-service records do not reveal any psychiatric abnormalities. Hence, the record evidence shows that during the period of the claim, a diagnosis of PTSD was not rendered. 

The Board finds it significant that the October 2010 VA examination report and post-service treatment records contains no diagnosis of PTSD, which further supports the finding that this disorder does not presently exist in this case.  The October 2010 VA examiner relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the report was the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account of his experiences during service. Again, the October 2010 VA examiner provided an Axis I diagnosis of depressive disorder, not otherwise specified, and ultimately determined that the Veteran does not have PTSD.

The Board has also considered the lay evidence indicating that the Veteran he has PTSD. See March 2009 VA Form 21-4138 Statement of S.G. (stating her concern for her husband's "well-being ever since he was diagnosed with Hodgkin's Disease."); March 2009 VA Form 21-4138 Statement of R.E. (stating that as the Veteran's supervisor he observed that the Veteran "was under a very significant amount of stress because of the diagnosis").  The Veteran is competent to testify as to his observations. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the health care professional who diagnosed a psychiatric disability other than PTSD. See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). The lay statements of the Veteran, his spouse, and his supervisor were considered, but are found to be less probative than the October 2010 VA examination report. Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability of PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case. See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis). Therefore, the claim for service connection for PTSD fails on the basis that all three elements for a showing under 38 C.F.R. § 3.304(f) have not been met. Accordingly, service connection for PTSD is denied.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus; to this extent, the appeal is granted.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran is seeking entitlement to service connection for tinnitus and entitlement to an acquired psychiatric disorder, other than PTSD, as secondary to service-connected Hodgkin's lymphoma.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

I. Tinnitus

The claim for entitlement to service connection for tinnitus has been reopened.

The Veteran asserts that his current diagnosis of tinnitus can be attributed to acoustic trauma.  See June 2011 VA Form 21-4138.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  The record evidence reflects that the Veteran was diagnosed with tinnitus during a January 2011 VA examination. However, to date, a medical opinion has not been obtained that sufficiently details the etiology of this condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that the January 2011 VA medical opinion indicates that the Veteran's tinnitus is less than likely due to military noise because it "could also stem" from the Veteran's Hodgkin's lymphoma.  See January 2011 VA Examination Report.  However, this opinion is incomplete concerning the matter of etiology, because it fails to explain fully the rationale for why the tinnitus is less than likely of service origin, or why the Veteran's treatment for Hodgkin's lymphoma with chemotherapy was possibly associated with tinnitus. Id.  Therefore, a remand for an examination is warranted for the purpose of providing medical guidance specific to detailing the disorder's relationship to the Veteran's service duties, or to his chemotherapy treatment for service-connected Hodgkin's lymphoma.

In addition, the Board notes that the VCAA notice did not include the regulations pertinent to secondary service connection claims, namely 38 C.F.R. § 3.310. Thus, upon remand, the Veteran should be furnished the applicable VCAA.

II. Acquired Psychiatric Disorder, Other than PTSD

The Veteran was diagnosed with depression NOS during an October 2010 VA examination.  However, to date, a medical opinion has not been obtained that sufficiently details the etiology of the current psychiatric disorder diagnosis. 

In the present case, the Board notes that the record contains a October 2010 VA medical opinion indicating that the Veteran's current diagnosis of depression NOS "may be caused by a variety of factors," not "necessarily" a function of the Veteran's service-connected Hodgkin's lymphoma.  See October 2010 VA Examination.  The Board finds this opinion to be incomplete in its medical guidance, because it fails to explain why the depression NOS is less than likely related to the Veteran's service-connected Hodgkin's lymphoma.  Therefore, a remand is necessary to obtain a medical opinion regarding whether the Veteran's current diagnosis of depression NOS is proximately due to, or aggravated by, the service-connected Hodgkin's lymphoma. Id.

In addition, the Board notes that the VCAA notice did not include the regulations pertinent to secondary service connection claims, namely 38 C.F.R. § 3.310. Thus, upon remand, the Veteran should be furnished the applicable VCAA.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the appropriate VCAA notice regarding secondary service connection claims addressing his contentions that his tinnitus was proximately due to, or aggravated by, his service-connected Hodgkin's lymphoma, AND that his depression NOS was proximately due to, or aggravated by, his service-connected Hodgkin's lymphoma.

2. Obtain and associate with the claims file all updated treatment records.

3. Obtain an addendum opinion to the January 2011 VA examination for tinnitus.  The claims file and a copy of this Remand must be made available to the examiner for review, and a notation to that effect should be included the report.

The examiner should provide a response to the following:

Is it at least as likely as not (i.e. 50 percent or greater probability), that the current diagnosis of tinnitus was manifested in service or is other medically related to service? 

Is it at least as likely as not (i.e. 50 percent or greater probability), that the current diagnosis of tinnitus is proximately due, the result of, or aggravated (beyond a natural progression) by, the service-connected Hodgkin's lymphoma?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable explain the medical guidance in the study of this case.

4. Obtain an addendum opinion to the October 2010 VA examination for depression NOS.  The claims file and a copy of this Remand must be made available to the examiner for review, and a notation to that effect should be included the report.

The examiner should provide a response to the following:

Is it at least as likely as not (i.e. 50 percent or greater probability) that the current diagnosis of depression was manifested in service or is otherwise medically related to service?

Is it at least as likely as not (i.e. 50 percent or greater probability) that the current diagnosis of depression is proximately due to, the result of, or aggravated (beyond a natural progression) by, the service-connected Hodgkin's lymphoma.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable explain the medical guidance in the study of this case.

5. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6. After completion of the above, the RO must re-adjudicate the issues of service connection for tinnitus and for a psychiatric disorder other than PTSD, to include consideration on a secondary basis. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


